

116 SJ 18 IS: Proposing a balanced budget amendment to the Constitution of the United States.
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 18IN THE SENATE OF THE UNITED STATESApril 4, 2019Mr. Tester (for himself, Mr. Manchin, and Ms. Sinema) introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing a balanced budget amendment to the Constitution of the United States.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission by the Congress:
			
				 —
 1.Total outlays for any fiscal year shall not exceed total receipts for that fiscal year, unless three-fifths of the whole number of each House of Congress shall provide by law for a specific excess of outlays over receipts by a roll call vote.
 2.Prior to each fiscal year, the President shall transmit to the Congress a proposed budget for the United States Government for that fiscal year in which total outlays do not exceed total receipts.
 3.Sections 1 and 2 of this Article shall not apply during any fiscal year in which a declaration of war is in effect or in which the United States is engaged in military conflict which causes an imminent and serious military threat to national security and is so declared by a joint resolution, adopted by a majority of the whole number of each House, which becomes law.
 4.Section 1 of this Article shall not apply during a fiscal year if, during that fiscal year or the preceding fiscal year, the economy of the United States grew by less than an annualized rate of 0.0 percent in real gross domestic product during 2 or more consecutive quarters or the unemployment rate was more than 7 percent during 2 or more consecutive months.
 Section 2 of this Article shall not apply to a fiscal year if, during the 1-year period ending on the date on which the President transmits to Congress a proposed budget for the United States Government for that fiscal year, the economy of the United States grew by less than an annualized rate of 0.0 percent in real gross domestic product during 2 or more consecutive quarters or the unemployment rate was more than 7 percent during 2 or more consecutive months.
 5.Congress shall enforce and implement this article by appropriate legislation, which may rely on estimates of outlays and receipts.
 6.Except as provided in the second and third clauses, total receipts shall include all receipts of the United States Government other than those derived from borrowing, and total outlays shall include all outlays of the United States Government other than those for repayment of debt principal.
 For each fiscal year, the receipts (including attributable interest) and outlays of the Federal Old-Age and Survivors Insurance Trust Fund, the Federal Medicare Hospital Insurance Trust Fund, the Federal Disability Insurance Trust Fund, or any fund that is a successor to any such fund, shall not be considered to be receipts or outlays for purposes of this article.
 For any fiscal year, outlays relating to a natural disaster shall not be considered to be outlays for purposes of this article if the law making the amounts available explicitly exempts the outlays from this article and is agreed to by a majority of the whole number of each House.
 7.No court of the United States or of any State shall enforce this article by ordering any reduction in Social Security or Medicare payments authorized by law, including any amounts paid from the Federal Old-Age and Survivors Insurance Trust Fund, the Federal Medicare Hospital Insurance Trust Fund, the Federal Disability Insurance Trust Fund, or any fund that is a successor to any such fund, unless the receipts (including attributable interest) and other amounts available for that fund for the applicable fiscal year are not sufficient to cover the outlays that would otherwise occur during that fiscal year if the fund were fully solvent.
 8.This article shall take effect beginning with the fifth fiscal year beginning after its ratification..